Citation Nr: 1138733	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-38 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to March 23, 2011; and as 10 percent disabling thereafter.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
 
INTRODUCTION

The Veteran had active service from June 1955 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased compensable rating for bilateral hearing loss.  By a May 2011 rating decision, the RO increased the rating from 0 to 10 percent disabling, effective March 23, 2011.  As the higher award does not represent a total grant of benefits sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is of record. 

This case was previously before the Board in February 2011 and was remanded for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  For the period prior to March 23, 2011, the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level III in the right ear and auditory acuity level II in the left ear.

2.  Since March 23, 2011, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level IV in the right ear and auditory acuity level IV in the left ear.
CONCLUSIONS OF LAW

1.  For the period prior to March 23, 2011, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).

2.  Since March 23, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial September 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, in June 2008, the Veteran was informed of the rating criteria that pertains to his increased rating claim.

Relevant to the duty to assist, the Veteran's private and VA treatment records have been obtained and considered in the adjudication of his claim.  The Board observes that the Veteran was afforded a VA examination in July 2006, August 2008, and in March 2011 in order assess the nature and severity of his hearing loss.  In a September 2006 statement and at his October 2009 hearing before the Board, the Veteran contended that the July 2006 and August 2008 examinations were inadequate because the audiologist requested that he state whether he heard a noise and that even if he could not understand the word being stated, he should guess.  However, in reviewing the examination reports, there is no indication of an unreliable test result or that either examination was conducted in an unconventional or unreliable fashion.  Absent any indication of an unreliable test result, or that either examiner found the results to be inadequate for rating purposes, the Board finds the examinations to be adequate, as such includes an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While the July 2006 and August 2008 VA examiners did not specifically address the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran as the remainder of the evidence addresses such effects and, therefore, the Board may proceed with a decision. 

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the July 2006 and August 2008 VA examiners did not specifically address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include treatment records as well as the most recent March 2011 VA examination, and in other documents of record, adequately addresses this issue.  Specifically, the Veteran has indicated that he has difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies.  Additionally, VA treatment records reflect that the Veteran has had a significant functional impairment in communication during activities of daily living that necessitates bilateral hearing aids.  Further, on March 2011 VA examination, it was specifically noted that his hearing loss did not have any significant effect on his activities of daily living.  Therefore, while the above stated VA examinations may be considered defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

As indicated previously, the Board remanded this case in February 2011 in order to request that the Veteran identify any outstanding VA treatment records and to afford the Veteran a VA examination.  As discussed in the preceding paragraphs, the Veteran underwent a VA examination in March 2011.  To the extent that the Veteran believes that he underwent a VA examination 2007 rather than in 2008, his complete VA treatment records dated from 2006 have been obtained and associated with the record.  In reviewing these records, there is no indication that he underwent VA examination in 2007, but rather, the records demonstrate that he underwent a VA examination in 2008, as was stated at his hearing.  The Board finds that the AOJ has substantially complied with the February 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's bilateral hearing loss.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for  separate periods based on the facts found during the appeal period.  Id. at 126-28. As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for service-connected bilateral hearing loss. 

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling prior to March 23, 2011, and as 10 percent rating since March 23, 2011, under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluations and he must wear hearing aids in both ears.  Therefore, he alleges that he is entitled to a higher rating for his bilateral hearing loss.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

VA treatment records reflect that in April 2006, audiometric testing revealed moderate to severe sensorineural hearing loss, bilaterally.  Speech recognition was poor in both ears.  In May 2006, the Veteran was fitted with hearing aids.  

On July 2006 VA audiological examination, the Veteran reported problems hearing and understanding speech when background noise was present.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
70
75
LEFT
20
15
35
60
65

The averages were 58 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  For the right ear, the average pure tone threshold of 58 decibels, along with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 44 decibels, along with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

The Veteran underwent private audiological examinations in September 2006 and in July 2008; however, such audiograms are in graph form and the results have not been interpreted.  Even so, as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, the speech discrimination portion of the audiograms are not shown to conform to the requisite standards using the necessary Maryland CNC speech recognition test, as the audiologist did not state which speech discrimination test was being utilized on examination and there is no indication that the test used was in fact Maryland CNC.  Thus, the Board is unable to appropriately interpret these audiograms for consideration in the Veteran's increased rating claim.  See 38 C.F.R. § 4.85; Kelly, supra.  The Board notes, however, that the September 2006 and July 2008 audiogram results appear to be generally consistent with the findings on July 2006 and August 2008 VA examinations, respectively, with some decibels showing worsened hearing loss.  Significantly in this case, however, the August 2008 VA examiner reviewed both private examinations, as well as previous VA examinations, and determined that because the results shown on private examination demonstrated a worsening of the Veteran's hearing, but no permanent hearing loss was indicated then or on current examination, the results obtained on current August 2008 VA examination should be used instead to rate the Veteran's claim, rather than the private audiograms.  Thus, based upon the VA examiner's review of the private audiograms and her medical opinion that the more current audiogram should instead be used to rate the Veteran's hearing loss, as such was determined to be a more accurate picture of the Veteran's hearing loss disability, the Board will focus its analysis next on the August 2008 VA examination.

On August 2008 VA audiological examination, the Veteran reported no significant change to his hearing or health since the previous examination.  He had difficulty hearing when there was background noise, in groups, and when watching television.   Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
70
70
LEFT
25
20
35
60
60

The averages were 57.5 in the right ear and 43.75 in the left ear.  Although the VA examiner calculated lower averages, 35 in the right ear and 25 in the left ear, the Board has calculated more severe averages.  Because the averages calculated by the Board are of greater benefit to the Veteran, and it appears that the VA examiner's averages were simply a clerical error, the Board's averages will be used in place of the VA examiner's findings.  Speech audiometry revealed speech recognition ability of 86percent in the right ear and of 88 percent in the left ear.  For the right ear, the average pure tone threshold of 57.5 decibels, along with a speech discrimination rate of 86 percent, warrants a designation of Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 43.75 decibels, along with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

At his October 2009 hearing before the Board, the Veteran and his wife stated that the Veteran had a lot of trouble hearing conversations and would ask the speaker to repeat what they just said quite often.  He would watch television loudly due to his hearing loss.  



On March 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
75
LEFT
30
25
55
60
65

The averages were 61.25 in the right ear and 51.25 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 82 percent in the left ear.  After interviewing the Veteran and conducting physical examination, the examiner found that the Veteran's hearing loss had no significant effects on his occupation and there were no significant effects on his ability to tend to the usual daily activities.  For the right ear, the average pure tone threshold of 61.25 decibels, along with a speech discrimination rate of 76 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 51.25 decibels, along with a speech discrimination rate of 82 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numeral II, the appropriate rating is 10 percent under Diagnostic Code 6100.

A review of the VA treatment records dated from April 2006 to February 2011 reflect only that the Veteran carried a diagnosis of hearing loss and wore hearing aids.

In this case, the Board finds that the requirements for a compensable rating for the period prior to March 23, 2011, and for a rating higher than 10 percent since March 23, 2011, are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period, first as noncompensable prior to March 23, 2011, and then as warranting a 10 percent rating thereafter.  Therefore, assigning any further staged ratings for such disability is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not claimed that his hearing loss disability has interfered with his employment.  The Board also observes that, on March 2011 VA examination, it was determined that his hearing loss had no significant effects on his occupation.  Therefore, the Board finds that a claim for TDIU has not been raised. 

Moreover, insofar as the Veteran's bilateral hearing loss disability interferes with his employability, the Board finds that such is contemplated by his assigned evaluation under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, a higher rating for the Veteran's bilateral hearing loss disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing in crowds, volume, a variety of sounds, and changing of frequencies, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Furthermore, the March 2011 VA examiner found no significant effects on the Veteran's occupational abilities or daily activities.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss for the period prior to March 23, 2011, and for a rating in excess of 10 percent since March 23, 2011.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable rating for the period prior to March 23, 2011, is denied.

A rating in excess of 10 percent since March 23, 2011, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


